IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL

                                         STATE V. SMITH


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                               V.
                                  PHILIP F. SMITH, APPELLANT.


                            Filed February 18, 2014.   No. A-13-583.


       Appeal from the District Court for Douglas County: DUANE C. DOUGHERTY, Judge.
Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Brenda J. Leuck for appellant.
       Jon Bruning, Attorney General, and Carrie A. Thober for appellee.


       IRWIN, MOORE, and BISHOP, Judges.
       BISHOP, Judge.
       Philip F. Smith was charged with and convicted of first degree sexual assault on a child,
second offense, a Class IB felony. Smith was 33 years of age at the time of the offense; the child,
E.H., was 12. The district court for Douglas County sentenced Smith to a term of 35 to 45 years’
incarceration. We affirm Smith’s conviction and sentence.
                                 I. FACTUAL BACKGROUND
                                   1. THE CHILD’S TESTIMONY
         E.H. testified that she knew Smith and that Smith and her mother were in a relationship
until a couple years prior to trial.
         E.H. testified that when she was 9 years of age and in third grade, Smith would enter her
room when she was sleeping and put his hands on her “butt and [her] vagina.” His finger would
“rub the inside” of her vagina, but not in her “vagina hole.” He would put his fingers “between
the folds,” on the inside of the folds and “[r]ub them up and down.” E.H. shared a room with her
younger sisters; she recalled them being ages 6 and 2 at that time. This happened more than one


                                               -1-
time when her sisters were not in the room and when her mother was at work. E.H. did not tell
her mother because she was scared and “didn’t think she was going to believe me,” because “it
seemed crazy.”
        In February or March 2012, E.H.’s mother was gone, and E.H. and her sisters were in
their mother’s room watching a movie. The babysitter was asleep. Smith showed up at the house,
and when E.H. came out of the bathroom, he asked her to “suck his thing,” which she said she
understood to mean his penis. When she told him no and he asked why, she told him “that’s
nasty.” He then offered her $20, she said no, again, and he left her alone.
        In April 2012, when E.H. was 12 years of age and Smith was no longer living at E.H.’s
residence, E.H. testified that Smith asked to come into E.H.’s house after her mother left to go
out with a friend. He had been there earlier while E.H.’s mother was there, but he left when her
mother left. E.H. remained at home and was in charge of caring for her younger sisters, now ages
9 and 4. The younger sisters shared a room across the hall from E.H.’s room. All the children
were in their bedrooms when E.H. heard knocking at the door. When she answered the door,
Smith told E.H. that “it was cold and his ride was coming,” so she let him in the house. He was
downstairs on the telephone when she returned to her room. The door to E.H.’s room was left
open, and she was asleep for 10 or 15 minutes when Smith entered her room upstairs. E.H. was
in her pajamas and lying on her stomach when Smith walked in and starting touching her
buttocks with his hand and then turned her over onto her back. He pulled her pajama pants and
underwear down toward her ankles and then pulled his own jeans down. E.H. recalled that Smith
had on dark blue boxers and that he “pull[ed] his penis out of the hole in the boxers.” Smith
pushed E.H.’s legs up by her head and “start[ed] pushing up against me” with “[h]is penis.” E.H.
confirmed that Smith was touching her “bare vagina with his bare penis” and that his penis felt
“hard.” Smith did not fully put his penis inside E.H.’s vagina, but placed his penis “[o]n the
vagina hole.” E.H. confirmed her understanding of the “lips of the vagina” being different “than
the actual hole to the vagina,” and she said that Smith placed his penis past the lips of her vagina
and that it was touching the hole of her vagina more than one time. E.H. said Smith was unable
to put his penis inside her “vagina hole” because she kept moving. E.H. described Smith’s body
movement as “[g]oing back and forth,” and E.H. told him that “he need[ed] to stop and that he
need[ed] to leave” seven times. E.H. said this went on for 10 minutes. Smith said nothing to her
and would not stop until E.H.’s youngest sister came into the room. Smith then put on his pants
and left E.H.’s room. When E.H.’s mother returned home, E.H. heard her yelling at Smith and
making him leave the house. E.H. did not report the incident to her mother at that time because
she “was scared” and “didn’t think she was going to believe me,” because “I never told her
anything before.”
        When asked why she finally told her mother and the police about what was going on,
E.H. said it was “[b]ecause [Smith] had really tried to put his penis inside of me.” E.H.
acknowledged that Smith had never hit her, physically disciplined her, or threatened her in any
way.
                                  2. THE MOTHER’S TESTIMONY
      E.H.’s mother, R.H., age 28 at trial, testified that she initially became involved with
Smith when she was 19. They lived together in Omaha for about 6 months at one location in


                                               -2-
2009 when E.H. would have been 9 years of age, and then they lived together from 2009 until
2010 at another place in Omaha. In 2011 and 2012, Smith would stay over at the place R.H. was
residing at the time of trial, but he never lived there. Months before the incident in April 2012,
R.H. had broken up with Smith, but he was “popping up a lot,” and although R.H. was “really
not wanting to deal with him, . . . he kept coming around.” Smith was not the biological father of
any of R.H.’s children.
        R.H. testified that on the night of the April 2012 incident, Smith and R.H. had some
cocktails at R.H.’s house prior to R.H.’s leaving to go out with a friend. When R.H. was leaving,
she told Smith he had to leave, and he told her he was waiting for a ride. She left him on her
front steps with the door locked and told him, “Don’t try to get back in my house.” R.H. testified
that when she came home, Smith was asleep in her bed and she told him “to get the hell out of
my bed,” and that he didn’t say anything, but just “basically ran out the door.”
        At some point after returning home, it is unclear whether it was before or after Smith left
the residence, R.H. saw E.H. in the kitchen, and she “[l]ooked like she was scared of something
and nervous . . . [j]ust by the way she was talking and looking.” E.H. made no disclosures to her
mother about what happened at that time.
        R.H. testified that behavioral changes in E.H. started when “she was about ten.” She
stated that “[h]er attitude changed dramatically,” she was “[v]ery temperamental,” her “level of
respect for authority was changing,” and “she was doing a lot of things that she wouldn’t
normally do.” However, E.H. was a good student and was on honor roll.
        On May 14, 2012, E.H. talked to R.H. about Smith, and R.H. took E.H. to the police
station to make a formal report. Following that, they went to Project Harmony, a child advocacy
center, where they were separated and E.H. was formally interviewed without her mother
present. Within the next 2 weeks, they returned to Project Harmony for E.H. to have a medical
examination.
                                3. THE DETECTIVE’S TESTIMONY
        Chad Kavars, a child victim/sexual assault detective employed by the Omaha Police
Department (OPD), testified that he had worked with Project Harmony as a child sexual assault
detective for 5 years. He had been employed by OPD for 9 years, initially working as a street
officer, and then as a detective for property crimes.
        In his work with Project Harmony, Kavars investigates allegations of sexual and physical
child abuse, as well as allegations of adult abuse and sexual assault. Kavars received special
training on speaking with children, and he testified that when interviewing a child,
        it’s important that you, as best you can, assess whether or not they’re capable of doing an
        interview with you, whether -- whether or not they know the difference between truth and
        a lie, and whether they know their body parts and things of that nature. It’s important to
        learn a line of questioning that would not lead a child to answer certain ways.
        Kavars met alone with E.H. at Project Harmony within a couple hours after the initial
report was made by R.H. and E.H. at the police station on May 14, 2012. They met for just under
an hour. He informed E.H. that he was a police officer and that the interview was being recorded.
He explained that this helps the child understand the importance of why they are there and that it
also allows him to go back and review the video so he can watch their demeanor, “things I


                                               -3-
wouldn’t normally be able to watch specifically when I’m asking questions.” Kavars determined
that E.H. was age appropriate and that she seemed to understand the nature of the questions
being asked. From his perspective, she gave reasonable and appropriate responses, and “like
most kids,” she was calm but nervous, “which is pretty typical.” Kavars confirmed when
speaking with E.H. that she was 12 years of age at that time.
         Kavars met with Smith on May 15, 2012, in an interrogation room at OPD headquarters.
Smith appeared voluntarily. Kavars read Smith his Miranda rights, and Smith agreed to speak
with Kavars without an attorney present. The meeting lasted 1 hour 10 minutes and was video
recorded. Kavars testified that the camera was turned off when Smith indicated he wanted to
write E.H. a letter of apology, something Kavars had suggested during the initial interview. A
second recording was made showing Smith writing a letter of apology to E.H., which Kavars
testified took place within a minute of the initial interview ending. The video of Kavars’
interview with Smith was played at trial, and Kavars confirmed that he had reviewed it and that it
fairly and accurately reflected all questions asked by Kavars and all answers given by Smith.
Details of the interview will be discussed later when we address Smith’s assigned error
challenging the voluntariness of the statements.
                             II. PROCEDURAL BACKGROUND
         Smith was charged with count I, sexual assault on a child in the first degree (occurring
between February 19, 2009, and February 19, 2012), a Class IB felony, and count II, sexual
assault on a child in the first degree (occurring between February 20 and April 30, 2012), a
Class IB felony.
         Smith filed a motion to suppress the statements he made to law enforcement, alleging that
(1) they were not freely, voluntarily, or intelligently given; (2) they were given without him
being informed of his Miranda rights; (3) they were the fruits of a custodial interrogation; and
(4) they were given without Smith being advised of his rights against self-incrimination or his
right to counsel. A hearing on the motion to suppress was held on December 27, 2012.
         At that hearing, Kavars testified about his involvement with the case and his interview
with Smith on May 15, 2012. He contacted Smith by telephone on May 14 and told Smith that he
was a potential suspect in a sexual assault case and that Kavars wanted “to hear [Smith’s] side of
the story.” Smith voluntarily went to police headquarters on May 15. The DVD’s of the
interview between Kavars and Smith, along with the apology letter written by Smith to E.H.
(exhibits 1 through 3) were received without objection for the limited purpose of the motion to
suppress hearing. Kavars testified that exhibit 4 was an OPD advisory form that he went through
with Smith, that Smith understood the questions being discussed, and that Smith answered
affirmatively to all questions on the rights advisement form. Exhibit 4 was received without
objection for the limited purpose of the motion to suppress hearing.
         The trial court denied the motion to suppress, holding that Smith “was properly advised
of his Miranda Rights and that his decision to go forward and speak with the investigator was
made freely, knowingly, intelligently and voluntarily,” and that the investigator “took no actions
which were inappropriate.” Smith waived his right to a jury trial; the matter was tried before the
district court judge on April 8, 2013, and a judgment hearing was held the next day.



                                              -4-
        The trial court found Smith not guilty on count I and guilty on count II. At sentencing,
the State offered a prior conviction for enhancement, which the trial court accepted and enhanced
Smith’s conviction to a second offense. Sexual assault on a child in the first degree, second
offense, is a Class IB felony, punishable by incarceration with a mandatory minimum of 25
years’ imprisonment to a maximum of life imprisonment with time served. The trial court
sentenced Smith to serve a term of 35 to 45 years’ incarceration with credit given for 407 days
served. Smith has timely appealed his conviction and sentence to this court.
                                III. ASSIGNMENTS OF ERROR
       Smith assigns that the trial court erred by (1) denying his motion to suppress statements
made to law enforcement, (2) reaching a verdict on insufficient evidence, and (3) imposing an
excessive sentence.
                                  IV. STANDARD OF REVIEW
        In a bench trial of a criminal case, the trial court’s findings have the effect of a verdict
and will not be set aside unless clearly erroneous. State v. Muro, 269 Neb. 703, 695 N.W.2d 425
(2005).
        In reviewing a motion to suppress a confession based on the claimed involuntariness of
the statement, including claims that it was procured in violation of the safeguards established by
the U.S. Supreme Court in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694
(1966), an appellate court applies a two-part standard of review. With regard to historical facts,
an appellate court reviews the trial court’s findings for clear error. Whether those facts suffice to
meet the constitutional standards, however, is a question of law, which an appellate court
reviews independently of the trial court’s determination. State v. Goodwin, 278 Neb. 945, 774
N.W.2d 733 (2009).
        In reviewing a sufficiency of the evidence claim, whether the evidence is direct,
circumstantial, or a combination thereof, the standard is the same: An appellate court does not
resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh the evidence;
such matters are for the finder of fact. The relevant question for an appellate court is whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt. State v.
Wiedeman, 286 Neb. 193, 835 N.W.2d 698 (2013).
        Where a sentence imposed within the statutory limits is alleged on appeal to be excessive,
the appellate court must determine whether the sentencing court abused its discretion in
considering and applying the relevant factors as well as any applicable legal principles in
determining the sentence to be imposed. State v. Dixon, 286 Neb. 334, 837 N.W.2d 496 (2013).
                                          V. ANALYSIS
                                     1. MOTION TO SUPPRESS
        Smith filed a motion to suppress the statements he made to law enforcement on the basis
that (1) they were not freely, voluntarily, or intelligently given; (2) they were given without him
being informed of his Miranda rights; (3) they were the fruits of a custodial interrogation; and
(4) they were given without Smith being advised of his rights against self-incrimination or his


                                                -5-
right to counsel. The trial court denied the motion, holding that Smith “was properly advised of
his Miranda Rights and that his decision to go forward and speak with the investigator was made
freely, knowingly, intelligently and voluntarily,” and that the investigator “took no actions which
were inappropriate.”
         Smith argues on appeal that any statements he made at the OPD headquarters should have
been suppressed because they were made while he was in custody and were “involuntary and
therefore inadmissible because the interrogation conducted by detective Kavars amounted to a
coerced confession.” Brief for appellant at 11. Smith acknowledges that he went to police
headquarters voluntarily and that Kavars read him his Miranda rights, but that this “does not
overcome the coercive tactics used by the police during the interrogation.” Id. Smith asserts that
he repeatedly denied the accusations until the detective “told him the police had his DNA
evidence on [E.H.’s] clothes,” and this made “Smith believe that the police had scientific proof
that he [was] guilty of the charges.” Smith claims that the detective’s tactics were employed to
elicit an incriminating statement and that “[a]lthough providing false information to a suspect has
been deemed normal police protocol, taken in the totality of the circumstances it was a direct
violation of . . . Smith’s constitutional rights.” Brief for appellant at 12.
         As discussed in State v. Burdette, 259 Neb. 679, 698-99, 611 N.W.2d 615, 631-32
(2000):
         The U.S. Supreme Court held in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L.
         Ed. 2d 694 (1966), that in order to safeguard the uncounseled individual’s Fifth
         Amendment privilege against self-incrimination, suspects interrogated while in police
         custody must be told that they have the right to remain silent, that anything they say may
         be used against them in court, and that they are entitled to the presence of an attorney,
         either retained or appointed, at the interrogation. The Miranda Court defined “custodial
         interrogation” as “questioning initiated by law enforcement officers after a person has
         been taken into custody or otherwise deprived of his freedom of action in any significant
         way.” 384 U.S. at 444.
         Whether Smith was in custody or not when he made his statements was not addressed by
the trial court, because it determined that Smith was “properly advised of his Miranda rights”
and that Smith voluntarily chose to speak with Kavars. We will first evaluate whether there was
a voluntary waiver of Miranda rights, and if so, whether Smith’s statements incriminating
himself were voluntarily made or improperly coerced by law enforcement.
                                 (a) Did Smith Voluntarily Waive
                                       His Miranda Rights?
        In reviewing the recording of the interview between Kavars and Smith, it is clear that
Smith’s Miranda rights were read to him within a little over a minute of Kavars’ entering the
interrogation room and before any questioning commenced. Kavars specifically told Smith that
he was under no obligation to talk with him, but that if he wanted to make a statement, Kavars
had to read the advisory form so Smith would understand his rights. Smith acknowledged his
understanding, and Kavars proceeded to read him his Miranda rights, having Smith confirm his
understanding of each right before moving on to the next. Kavars informed Smith he was a
police officer, and after going through the advisory of rights form, he specifically told Smith that


                                               -6-
at any time during the interview, Smith was welcome to say that he did not want to talk any
more. Kavars said he wanted to “make that clear” and had Smith acknowledge his understanding
of that.
         Miranda rights can be waived if the suspect does so knowingly and voluntarily. State v.
Goodwin, 278 Neb. 945, 774 N.W.2d 733 (2009). A valid Miranda waiver must be voluntary in
the sense that it was the product of a free and deliberate choice and made with a full awareness
both of the nature of the right being abandoned and the consequences of the decision to abandon
it. State v. Goodwin, supra. In determining whether a waiver is knowingly and voluntarily made,
a court applies a totality of the circumstances test. Id. Factors to be considered include the
suspect’s age, education, intelligence, prior contact with authorities, and conduct. Id.
         We find no error in the trial court’s determination that Smith waived his Miranda rights
freely, knowingly, intelligently, and voluntarily. Accordingly, any statements made by Smith
thereafter were admissible at trial, unless, as alleged by Smith, they were the product of police
coercion.
                               (b) Were Smith’s Statements Product
                                       of Police Coercion?
        Smith contends that even if he was provided Miranda rights, his statements were not
admissible because they could not be viewed as voluntary due to the deceptive tactics used by
Kavars in providing false information about Smith’s DNA being found on E.H.’s underwear.
Smith states that “[a]lthough providing false information to a suspect has been deemed normal
police protocol, taken in the totality of the circumstances it was a direct violation of . . . Smith’s
constitutional rights.” Brief for appellant at 12.
                 The Due Process Clause of U.S. Const. amend. XIV and the due process clause of
        Neb. Const. art. I, § 3, preclude admissibility of an involuntary confession. The
        prosecution has the burden to prove by a preponderance of the evidence that
        incriminating statements by the accused were voluntarily given and not the product of
        coercion. In making this determination, a totality of the circumstances test is applied, and
        factors to consider include the tactics used by the police, the details of the interrogation,
        and any characteristics of the accused that might cause his or her will to be easily
        overborne. An additional factor to consider is whether the suspect is a minor, but this
        factor is not determinative. Coercive police activity is a necessary predicate to a finding
        that a confession is not voluntary.
State v. Goodwin, 278 Neb. at 959-60, 774 N.W.2d at 745 (emphasis supplied).
        It is fundamental that a statement must be suppressed if it is obtained by offensive police
practices. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997). However, mere deception will
not render a statement involuntary or unreliable; the test for determining the admissibility of a
statement obtained by police deception is whether that deception produced a false or
untrustworthy confession or statement. Id. If a benefit is offered in exchange for testimony, and
the offer is definite, then a confession is involuntary and must be suppressed. State v. Ray, 241
Neb. 551, 489 N.W.2d 558 (1992).
        Nothing in this record indicates that Smith’s statements made to Kavars or the letter
written to E.H. were false or untrustworthy, nor is there any evidence that Kavars made any


                                                -7-
inappropriate offers to Smith in exchange for a statement. Kavars testified that the OPD has a
protocol for conducting suspect interviews, which protocol includes providing false information
to a suspect as a means of eliciting statements. Kavars explained that in this case, he had clothing
that belonged to E.H. but that it did not have any DNA from Smith, contrary to what he
suggested to Smith during the interview. Upon cross-examination, Kavars acknowledged that he
obtained clothing from E.H. “[t]o lead the suspect to believe I had evidence I didn’t have,” and
he agreed that the clothing was “basically used as a prop.” Kavars confirmed that during his
interview with Smith, he pulled those clothes out of an envelope and told Smith his DNA was on
the clothing, and told him that on more than one occasion. He agreed it was a lie, but was a tactic
he used. Kavars also “led [Smith] to believe that everything that happened with the victim at that
residence was okay with her when she told me in the interview it wasn’t.”
         On redirect, however, he confirmed that this was an acceptable method of interviewing
and that further, he did not force Smith “in any way to admit that he had rubbed his penis on
[E.H.’s] body.” He further confirmed that he did not “force him in any way to admit that he had,
in fact, pulled his pants down and touched the victim.”
         As for the apology letter written by Smith to E.H., Kavars testified that he had mentioned
to Smith that he could write a letter of apology to E.H. After the initial interview was over and
Kavars left the room to turn off the video camera and returned, Smith told Kavars he wanted to
write E.H. an apology. Kavars testified that the second recording showing Smith writing the
apology letter probably commenced “less than a minute after I left the room the first time.” The
DVD’s received into evidence show that the initial interview ended at 9:24:00 a.m., and the
video showing Smith writing the apology letter commenced at 9:25:45 a.m., so it was slightly
less than 2 minutes rather than 1 minute.
         The apology letter received into evidence stated: “[E.H.] I am very, very [s]orry for what
i [sic] tried to do, but im [sic] glad it did not happen, i [sic] really hope that you can forgive me
for that.” It was signed “Philip.” Kavars was asked at trial, “Detective, did you make any
promises or induce the defendant in any way to either write the letter that you just read aloud or
to make any of the statements that we observed during this hour-long interview?” Kavars
responded, “No. When I walked back into the room to take him to - to the Douglas County
Corrections, he asked me if he could write the letter.” He confirmed on redirect by the State that
he did not “force [Smith] in any way to write a letter of apology, apologizing to the victim for
trying to have sex with her.”
         Upon redirect by the State, the following testimony was elicited from the detective:
                 State: So despite the fact that you may have used props, you were able to elicit
         information from [Smith]; is that fair?
                 Kavars: Yes.
                 State: Information that you - you didn’t obtain by threatening him; right?
                 Kavars: Right.
                 State: You didn’t obtain by coercing him in any way; right?
                 Kavars: Right.
                 State: Did you make any inducements or promises to him for leniency?
                 Kavars: No.



                                                -8-
                 State: In fact, did you tell him that, Mr. Smith, if you tell me this information, I’ll
         get a deal for you?
                 Kavars: No.
         Kavars’ testimony is supported by the recordings of the interview. No deals were offered
by Kavars to Smith, and in fact, when Smith asked Kavars if writing a note would make a
difference, Kavars told Smith that he did not know if it would help with a judge, but that Kavars
was not allowed to make decisions like that. At one point, Kavars very specifically told Smith,
“You don’t have to write a note.”
         Smith relies upon State v. Rogers, 277 Neb. 37, 760 N.W.2d 35 (2009), in support of
improper interrogation techniques warranting the suppression of a confession. However, in that
case, when the defendant was interrogated by the police, she tried to assert her right to remain
silent, but the police ignored her and continued to interrogate her until she confessed. Id. There is
no evidence before us that at any time during the interview did Smith request to stop, nor did he
request an attorney.
         Nebraska appellate courts have upheld the voluntariness of statements obtained by
deceptive police practices. See State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997) (officer
falsely told defendant that police knew defendant had asked his wife to lie about when he
returned home on night of murders); State v. Walker, 242 Neb. 99, 493 N.W.2d 329 (1992)
(falsely telling defendant that sex with 15-year-old girl by mutual agreement did not constitute
sexual assault did not render statement involuntary); State v. Haywood, 232 Neb. 97, 439
N.W.2d 511 (1989) (falsely telling defendant that his fingerprints were on bag of crack cocaine
was not such offensive police practice as to have affected trustworthiness of defendant’s
subsequent statements); State v. Norfolk, 221 Neb. 810, 381 N.W.2d 120 (1986) (officer’s
referral to nonexistent autopsy report and befriending defendant does not render confession
involuntary); State v. Erks, 214 Neb. 302, 333 N.W.2d 776 (1983) (officer led defendant to
believe that police had statement from eyewitness to crime, which they did not have); State v.
Stevenson & Jackson, 200 Neb. 624, 264 N.W.2d 848 (1978) (confession admissible even
though both defendants were in intensive care with severe burns when statement given and
officer deceptively told one defendant that his codefendant had already told police the truth).
         The tactics used by the police in this case, while deceptive, cannot be characterized as
such coercion that it caused Smith’s “will to be easily overborne.” See State v. Goodwin, 278
Neb. 945, 774 N.W.2d 733 (2009). The entire interview lasted a little over an hour, with only
Smith and Kavars in the room. Voices were never raised, and Kavars demonstrated a
professional demeanor and tone throughout the interview. The deception used by Kavars about
Smith’s DNA being on E.H.’s underwear was barely put in play when Smith acknowledged
having sexual contact with E.H., and his story changed from having only a little to drink and
being “tipsy” to then suggesting maybe he was “pretty intoxicated.” Smith claimed that E.H.
pulled her own pants down and that he pulled his down. He claimed he was not trying to “stick it
in,” but just “rub it on her.” If E.H. was there, Smith said he would apologize to her for “trying to
have sex with her.” It was at that point Kavars asked if Smith wanted to write her a note. There is
nothing in this record to suggest that the deception used by Kavars produced false or
untrustworthy statements from Smith. The trial court did not err in admitting Smith’s statements
to Kavars during the interview or in admitting the apology letter written by Smith to E.H.


                                                 -9-
                                   2. SUFFICIENCY OF EVIDENCE
        Smith was convicted on one count of first degree sexual assault on a child, second
offense, in violation of Neb. Rev. Stat. § 28-319.01(1)(b) and (3) (Cum. Supp. 2012). A person
commits first degree sexual assault of a child pursuant to § 28-319.01(1)(b) “[w]hen he or she
subjects another person who is at least twelve years of age but less than sixteen years of age to
sexual penetration and the actor is twenty-five years of age or older.” Section 28-319.01(3) states
that any person found guilty of first degree sexual assault of a child and who has previously been
convicted under this section (or other sections related to sexual assault of a child) “shall be guilty
of a Class IB felony with a mandatory minimum sentence of twenty-five years in prison.”
        Sexual penetration is defined as
        sexual intercourse in its ordinary meaning, cunnilingus, fellatio, anal intercourse, or any
        intrusion, however slight, of any part of the actor’s or victim’s body or any object
        manipulated by the actor into the genital or anal openings of the victim’s body which can
        be reasonably construed as being for nonmedical or nonhealth purposes. Sexual
        penetration shall not require emission of semen.
Neb. Rev. Stat. § 28-318(6) (Cum. Supp. 2012).
        “The slightest intrusion into the genital opening is sufficient to constitute penetration, and
such element may be proved by either direct or circumstantial evidence. It is not necessary that
the vagina be entered or that the hymen be ruptured; the entry of the vulva or labia is sufficient.”
State v. Archie, 273 Neb. 612, 642, 733 N.W.2d 513, 536 (2007).
        There is no disagreement that E.H. was age 12 and Smith was age 33 at the time of the
offense. Rather, Smith argues that the trial court erred in finding he sexually penetrated E.H. and
that the evidence lacks the probative value to sustain a guilty verdict. Smith asserts that even if
E.H.’s testimony was true, her own testimony that “Smith was not able to place his penis inside
the hole of her vagina because she kept moving” and that “she was wiggling around and trying to
move and get away the entire time,” establishes that there was no sexual penetration. Brief for
appellant at 15. Smith argues that “the most [he] could be guilty of is Attempted First Degree
Sexual Assault on a Child” and suggests that this lesser-included offense is more appropriate. Id.
Smith claims that the trial judge’s comments at sentencing further support the lesser-included
offense when he stated:
        I know both sides have indicated to me that penetration, in the normal fashion that we
        think of it, may not have occurred. Although, under the legal definition of penetration, it
        did occur. Maybe that’s true, sir, but when I look at the entire circumstances of what was
        going on that moment, that was, to me, every intent you had to succeed at what we would
        say is normal penetration. It just didn’t happen.
Smith argues that these statements by the judge indicate “intent” to penetrate, but that it “just
didn’t happen,” and therefore while the lesser-included offense may have been supported by the
evidence, the first degree sexual assault of a child was not. To be persuaded by Smith’s
argument, we would have to take the last two sentences of the judges’ words quoted above out of
context from the first two sentences quoted. The trial judge makes it clear that “under the legal
definition of penetration, it did occur.” As noted previously, sexual penetration only requires
“any intrusion, however slight, of any part of the actor’s or victim’s body . . . into the genital or


                                                - 10 -
anal openings of the victim’s body,” § 28-318(6), and “entry of the vulva or labia is sufficient,”
State v. Archie, supra. The judge’s reference to “normal penetration” not happening is not
inconsistent with his holding that “under the legal definition of penetration,” penetration “did
occur.” E.H. confirmed that Smith was touching her “bare vagina with his bare penis” and that
his penis felt “hard.” Smith did not fully put his penis inside E.H.’s vagina, but placed his penis
“[o]n the vagina hole.” E.H. confirmed her understanding of the “lips of the vagina” being
different “than the actual hole to the vagina,” and she said that Smith placed his penis past the
lips of her vagina and that it was touching the “hole” of her vagina more than one time. Even a
slight intrusion into the genital openings of the victim’s body is evidence of penetration.
         In reviewing a sufficiency of the evidence claim, whether the evidence is direct,
circumstantial, or a combination thereof, the standard is the same: An appellate court does not
resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh the evidence;
such matters are for the finder of fact. The relevant question for an appellate court is whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt. State v.
Wiedeman, 286 Neb. 193, 835 N.W.2d 698 (2013). Taken in the light most favorable to the
State, the evidence is sufficient to establish that sexual penetration occurred.
                                     3. EXCESSIVE SENTENCE
        The statutory range for first degree sexual assault on a child, second offense, a Class IB
felony, is a mandatory minimum of 25 years’ imprisonment to a maximum of life imprisonment
with time served. The trial court sentenced Smith to serve a term of 35 to 45 years’ incarceration
with credit given for 407 days served. Smith’s sentence fell within the statutory range. A
sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of
discretion by the trial court. State v. Bauldwin, 283 Neb. 678, 811 N.W.2d 267 (2012).
        An abuse of discretion in imposing a sentence occurs when a sentencing court’s reasons
or rulings are clearly untenable and unfairly deprive the litigant of a substantial right and just
result. Id. In considering a sentence to be imposed, the sentencing court is not limited in its
discretion to any mathematically applied set of factors; the appropriateness of a sentence is
necessarily a subjective judgment and includes the sentencing judge’s observation of the
defendant’s demeanor and attitude and all the facts and circumstances surrounding the
defendant’s life. Id.
        When imposing a sentence, a sentencing judge should consider the defendant’s (1) age,
(2) mentality, (3) education and experience, (4) social and cultural background, (5) past criminal
record or record of law-abiding conduct, and (6) motivation for the offense, as well as (7) the
nature of the offense, and (8) the amount of violence involved in the commission of the crime.
State v. McGuire, 286 Neb. 494, 837 N.W.2d 767 (2013).
        Smith argues that the sentence is excessive “considering that Smith is nonviolent, is
intelligent, and has a potential to benefit society,” and has “always financially supported himself
and his children.” Brief for appellant at 19. Smith further argues that the prior sexual assault
conviction for which he received probation was more than 12 years ago and “was not a forcible
sexual assault” (it involved an alleged consensual relationship between Smith and a 15-year-old
girl) and that “the current offense was also not a forcible sexual assault.” Id. At sentencing,


                                               - 11 -
Smith’s educational and work background was raised for consideration by the court, along with
the assertions noted above, and it was also suggested that Smith has a “large extended family and
has a tremendous amount of family support.” Id.
         The presentence investigation report reveals a juvenile history (including a revoked
probation due to a felony drug possession charge that resulted in Smith’s placement at a youth
rehabilitation and treatment center) and adult felony arrests and convictions, including the prior
sexual assault conviction and a federal incarceration for drug (intent to deliver cocaine) and
weapons possession. After Smith served 5 years in a federal penitentiary in Illinois, he was
released on federal supervised probation in March 2009. While on federal supervised probation,
he committed a sex offender registration violation that resulted in his second prison sentence
with the Nebraska Department of Correctional Services from 2010 to 2011. He was also on
federal supervised probation when he committed the present offense. Smith has spent a large part
of his life either in a county jail, in a state or federal institution, or on supervised probation. He
has been arrested 22 times, 9 of them felony arrests. He has had two jail sentences, has had two
prison sentences, and has received probation three times and had probation revoked three times.
His criminal record demonstrates a long history of antisocial behavior through his own
involvement and by association with other individuals involved in antisocial or high-risk
activities, including siblings who have criminal records. Additionally, contrary to Smith’s
assertion in his brief representing that he has financially supported himself and his children, all
three of whom have different mothers, the presentence investigation report shows that Smith
himself believes he owes substantial arrearages in child support. At the time of Smith’s arrest in
this matter, he had been working full time as a machine operator for a manufacturing company
for 5 months. He was living with his 54-year-old girlfriend of 3 years and would be relying on
her for financial support and shelter.
         The trial court noted the seriousness of the offense, as well as the fact that it was a second
offense. In State v. Ramirez, 284 Neb. 697, 823 N.W.2d 193 (2012), the defendant was convicted
of sexually assaulting his 16-year-old niece and was sentenced to 25 to 30 years in prison for the
sexual assault on a child and 10 to 20 years in prison for incest. The Nebraska Supreme Court
reiterated that “‘[s]exual assault on a child is a serious and deplorable crime, and the injury that
results from this type of assault is well established.’” Id. at 702, 823 N.W.2d at 197-98 (quoting
State v. Archie, 273 Neb. 612, 733 N.W.2d 513 (2007)). The sentencing range available to the
trial court for Smith’s offense was a mandatory minimum of 25 years’ imprisonment to a
maximum of life imprisonment with time served. Smith was sentenced to a term of 35 to 45
years’ incarceration with credit given for 407 days served. Based upon this record, it cannot be
said that the district court abused its discretion in sentencing Smith.
                                         V. CONCLUSION
        We conclude (1) there was no error in the admission of Smith’s statements, (2) there was
sufficient evidence to support the essential elements of the crime beyond a reasonable doubt, and
(3) there was no abuse of discretion by the trial court in determining Smith’s sentence.
Accordingly, we affirm Smith’s conviction and sentence.
                                                                                      AFFIRMED.



                                                - 12 -